DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-18) in the reply filed on 14 March 2021 is acknowledged.
Claim(s) 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 March 2021.
The requirement is still deemed proper and is therefore made FINAL.
 Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Objections
Claim 15 is objected to because of the following informalities:  In line 2, please change “each of the plural struts” to “each of the plurality of struts”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  In line 2, please change “the plural struts” to “the plurality of struts”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8 and15-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the self-expanding outer cage" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of art rejections, the self-expanding outer cage will be interpreted as the self-expanding outer cage component.
Claim 9 recites the limitation "the self-expanding outer cage" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of art rejections, the self-expanding outer cage will be interpreted as the self-expanding outer cage component.
Claim 15 recites the limitation "the self-expanding outer cage" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of art rejections, the self-expanding outer cage will be interpreted as the self-expanding outer cage component.
Claim 15 recites the limitation "the expandable outer cage" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of art rejections, the expandable outer cage will be interpreted as the self-expanding outer cage component.
Claim 18 recites the limitation "the everted cut tube" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Claim 9 depends from claim 6 which requires the distal fragment protection member to be disposed on a distal end of the self-expanding outer cage component, however, claim 9 requires the distal fragment protection member to not be connected to the distal fragment protection member.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choe et al. (US 2020/0297364A1, “Choe”).
Regarding claim 1, Choe discloses a self-expanding intravascular medical device including a multi-component assembly having a self-expanding outer cage component  (12; [0063]; Fig. 1) having a plurality of struts and a single cell wave-shape component (164) disposed therein forming a channel. A proximal end of the single cell wave-shape component is connected to the self-expanding outer cage component at a proximal joint formed by pull wire (122) and pusher shaft (22; [0087]).
Regarding claim 3, Choe discloses that the single cell wave-shape component is a mesh forming a plurality of connected cells. The plurality of connected cells vary in size and form a wave shape varying in amplitude [0088]. 
Regarding claim 4, Choe discloses that the single cell wave-shape component is a mesh forming a plurality of connected cells that are uniform in size and form a wave shape varying in amplitude [0088].
Regarding claim 5, Choe discloses that each of the self-expanding outer cage component and single cell wave-shape component differ in diameter and are capable of being formed from a single cut tube or cut pattern (Fig. 10). The single cut tube or cut pattern is expandable to a primary diameter to form primary struts of the outer cage component. The single cut tube or cut pattern is expandable to a secondary diameter smaller than the primary diameter to form secondary struts of the single wave-shape component [0061-0063, 0089]. The claimed phrase formable from a single cut tube or cut pattern is being treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, . 
Claim(s) 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vale et al. (US 2017/0071614A1, “Vale”).
Regarding claim 11
Regarding claim 12, Vale discloses a self-expanding intravascular medical device including a multi-component assembly having a self-expanding outer cage component (1201; Fig. 34; [0132]) having a plurality of struts and a wave-shape component (1205) disposed therein. An expanded distal tapered-end mesh section (1202) is attached direction to the wave-shape component. There is no direct physical connection between the expanded distal tapered-end mesh section and the self-expanding outer cage component.  
Regarding claim 13, Vale the self-expanding outer cage component has a primary diameter and the wave-shape component forms a wave shape of circular cross-section having a secondary diameter smaller than that of the primary diameter (Fig. 34; [0132]).
Claim(s) 15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferrera et al. (US 2011/0160742A1, “Ferrera”).
Regarding claim 15, as best understood, Ferrera discloses a self-expanding outer cage component including a plurality of struts [0027]. Each of the plurality of struts has a wedge shape radial cross-section having a curved outer surface forming part of an outer diameter of the outer cage and a curved inner surface forming part of an inner diameter of the outer cage. A portion of the curved outer surface is removed as a recess, cut-out or groove [0027].
Regarding claim 17
Regarding claim 18, as best understood, Ferrera discloses a desired pattern having a plurality of struts capable of being formed from an everted concave sheet or plate. Each of the plurality of struts has a wedge shape radial cross-section that is widest at a concave inner radial surface and tapers smaller until reaching a concave outer radial surface [0027]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choe.
Regarding claim 2, Choe does not disclose that the self-expanding outer cage component is formed by a plurality of asymmetrically arranged struts in Fig. 1 but discloses asymmetrically arranged struts in the embodiment of Fig. 3; [0066]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the outer cage of Fig. 1 with the outer cage, as taught in Fig. 3 of Choe, as this substitution involves the simple modification of one outer cage for another for the predictable result of providing means of capturing emboli.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choe in view of Brady et al. (US 2013/0345739A1, “Brady”).
Regarding claim 6, Choe does not disclose that the self-expanding outer cage component has a distal fragment protection member disposed on a distal end.
Brady teaches a self-expanding outer cage component (1122) with an inner component disposed therein (1121;Fig. 42). The outer cage component includes a distal fragment protection member (1126) disposed on a distal end. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the outer cage component of Choe with a distal fragment protection member, as taught by Brady, to limit the generation of fragments and minimize the risk of distal embolization during clot removal [0021].
Regarding claim 7, the combination of Choe and Brady discloses that the distal fragment protection member is a mesh including a plurality of interconnected struts or a clump of intertwined strands (Fig. 42; Brady).
Regarding claim 8, the combination of Choe and Brady discloses that the distal end of the self-expandable outer cage component is attached to the distal fragment protection member while the distal end of the single cell wave-shape component is not connected to the distal fragment protection member (Fig. 42; Brady). 
Regarding claim 10, the combination of Choe and Brady discloses that the single cell wave-shape component is a mesh formed of a plurality of connected cells in a pattern capable of being twisted about a central axis extending longitudinally through the single wave-shape component (Fig. 10; Choe).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrera in view of Meyer et al. (US 2009/0192593A1A1, “Meyer”).
Regarding claim 16, Ferrera discloses removed portions in the form of grooves but does not disclose that the removed portion of the curved outer surface is a channel defined longitudinally therein corresponding to an axial direction of the self-expanding outer cage component.
Meyer teaches a device having longitudinal grooves that are parallel to the longitudinal axis. The grooves may be intermittent and cross the struts [0084]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the removed portion of Ferrera to be longitudinal grooves, as taught by Meyer, to provide means to dispose therapeutic agents therein [0085].
Allowable Subject Matter
Claim(s) 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Folk (US 2014/0121672A1) discloses an outer cage with a distal protection portion, Molaei et al. (US 2015/0112376A1), Vale et al. (US 2016/0143653A1) and Vale et al. (US 2014/0371779A1) disclose devices with an outer cage and an inner component. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOCELIN C TANNER/Primary Examiner, Art Unit 3771